ACCEPTED
                                                                                          03-15-00186-CV
                                                                                                  7689337
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                     11/4/2015 4:54:44 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                          NO. 03-15-00186-CV
          __________________________________________________
                                                           FILED IN
                                                     3rd COURT OF APPEALS
                       IN THE COURT OF APPEALS           AUSTIN, TEXAS
                  THIRD JUDICIAL DISTRICT OF TEXAS11/4/2015 4:54:44 PM
                               AT AUSTIN               JEFFREY D. KYLE
            ________________________________________________Clerk

     GLENN HEGAR, COMPTROLLER OF PUBLIC ACCOUNTS
                OF THE STATE OF TEXAS; AND
   KEN PAXTON, ATTORNEY GENERAL OF THE STATE OF TEXAS,
                         Appellants

                                          v.

              STATEWIDE MATERIALS TRANSPORT, LTD.,
                            Appellee.


                       JOINT MOTION
    FOR FIFTH EXTENSION OF TIME TO FILE APPELLEE’S BRIEF



TO THE HONORABLE THIRD COURT OF APPEALS:

      For the reasons explained below, both parties jointly move for a thirty-day

extension of the Appellee’s Brief deadline to allow for finalization of an anticipated

settlement agreement, followed by dismissal of this pending matter. Appellee’s

current deadline is Monday, November 9, 2015. The parties seek an extension of

this deadline until Wednesday, December 9, 2015.




                                          1
                             I. INTRODUCTION

      1.    Appellants are Glenn Hegar, Comptroller of Public Accounts of the

State of Texas, and Ken Paxton, Attorney General of the State of Texas

(“Appellants”).

      2.    Appellee is Statewide Materials Transport, Ltd. (“Appellee”).

      3.    No rule provides a deadline to file this Motion to Extend. See Tex. R.

App. P. 38.6(d).

                     II. ARGUMENT & AUTHORITIES

      4.    The Court has authority under Texas Rule of Appellate Procedure

38.6(d) to extend the time to file Appellee’s Brief.     This Motion is filed in

accordance with Texas Rule of Appellate Procedure 10.5(b)(1).

      5.    Appellee’s Brief is currently due on Monday, November 9, 2015.

      6.    Since August 11, 2015, settlement discussions have been underway

between the parties. The parties reached an initial agreement to the settlement

terms and began finalizing the necessary settlement documents at the start of

September. Counsel believed that the process would be final before the start of

November. However, the bureaucratic procedures of the Office of the Comptroller

have taken longer than anticipated. As a result, the settlement documents have not

yet been finalized. The parties continue working toward that goal and anticipate




                                        2
filing a Joint Motion to Dismiss this appeal following the completion of the

settlement documents.

      8.     The requested extension of Appellee’s Brief deadline will not prejudice

any party.

      9.     Four extensions of time have previously been granted to Appellee

regarding its Brief: Two at the request of Appellee (in June and July 2015), and

two jointly requested by the parties after settlement negotiations began (in August

and September 2015).

      10.    The $10.00 filing fee has been submitted in connection with this

Motion.

                                 III. PRAYER

      For these reasons, the Appellants and Appellee respectfully pray that this

Court grant an extension of time to file Appellee’s Brief from November 9 to

December 9, 2015, which is 30 days from the current deadline.




                                         3
Respectfully submitted,

MARTENS, TODD, LEONARD, TAYLOR & AHLRICH
301 Congress Ave., Suite 1950
Austin, Texas 78701
Telephone: (512) 542-9898
Telecopier: (512) 542-9899

By:       /s/ Amanda G. Taylor
      Amanda Taylor
      ataylor@textaxlaw.com
      State Bar No. 24045921
      James F. Martens
      jmartens@textaxlaw.com
      State Bar No. 13050720
      Lacy L. Leonard
      lleonard@textaxlaw.com
      State Bar No. 24040561
      Danielle V. Ahlrich
      dahlrich@textaxlaw.com
      State Bar No. 24059215

  ATTORNEYS FOR APPELLEE
  STATEWIDE MATERIALS
  TRANSPORT, LTD.




           4
JOINED BY

KEN PAXTON
Attorney General of Texas

CHARLES E. ROY
First Assistant Attorney General

SCOTT A. KELLER
Solicitor General

BY: /s/ Douglas D. Geyser
    DOUGLAS D. GEYSER
    Assistant Solicitor General
    State Bar No. 24059817
    douglas.geyser@texasattorneygeneral.gov

      CHARLES K. ELDRED
      Assistant Attorney General
      charles.eldred@texasattorneygeneral.gov

      OFFICE OF THE ATTORNEY GENERAL
      P.O. Box 12548 (MC 059)
      Austin, Texas 78711-2548
      Tel.: (512) 936-2540
      Fax: (512) 474-2697

COUNSEL FOR APPELLANTS GLENN HEGAR,
COMPTROLLER OF PUBLIC ACCOUNTS OF
THE STATE OF TEXAS, AND KEN PAXTON,
ATTORNEY GENERAL OF THE STATE OF
TEXAS




               5
                      CERTIFICATE OF CONFERENCE

      As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that on
November 4, 2015, counsel for Appellee conferred with counsel for Appellants, both
Mr. Douglas Geyser and Mr. Charles Eldred, and they agree to join in the relief
requested by this Motion.

                                       /s/ Amanda G. Taylor
                                       Amanda G. Taylor



                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Joint Motion for
a Fourth Extension of Time to File Appellee’s Brief has been electronically filed and
served on all counsel below on November 4, 2015.

      Douglas D. Geyser
      Assistant Solicitor General
      OFFICE OF THE ATTORNEY GENERAL
      P.O. Box 12548 (MC 059)
      Austin, Texas 78711-2548
      (512) 936-2540
      (512) 474-2697 [fax]
      douglas.geyser@texasattorneygeneral.gov

      Charles Eldred
      Assistant Attorney General
      OFFICE OF THE ATTORNEY GENERAL,
      FINANCIAL AND TAX LITIGATION DIVISION
      P.O. Box 12548
      Austin, Texas 78711
      (512) 463-1745
      (512) 477-2348 [fax]
      charles.eldred@texasattorneygeneral.gov


                                       /s/ Amanda G. Taylor
                                       Amanda G. Taylor

                                         6